Citation Nr: 0806298	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  03-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from May 1970 to January 1972.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2002 rating decision of the Winston-Salem, North 
Carolina Department of Veterans Affairs (VA) Regional Office 
(RO).  In December 2003, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is of 
record.  The case was previously before the Board in July 
2004 when the claim was reopened.  In December 2005, the 
Board referred the claim to an Independent Medical Expert 
(IME) for an advisory medical opinion.  In February 2007, the 
Board remanded the claim for initial adjudication by the RO 
after the appellant submitted evidence without a waiver of RO 
initial review.


FINDINGS OF FACT

1. The veteran died in April 1991; the immediate cause of his 
death was metastatic malignant meningioma.

2. The veteran's death-causing meningioma is reasonably shown 
to be related to symptoms of headaches that initially 
manifested during service.





CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

Inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing is harmless.  
B.	Factual Background

The veteran's SMRs are negative for a diagnosis of or any 
other clinical findings of a brain tumor.  In a July 1969 
report of medical history on his induction into service, the 
veteran expressed that he experienced occasional dizziness.  
The corresponding report of examination was negative for any 
clinical findings of a brain tumor or any neurological 
abnormality, and clinical evaluation of all bodily systems 
was normal.  A clinical record dated in June 1971 shows that 
the veteran was seen due to an area of redness on the 
temporal side of the cornea of his right eye and complaints 
of headaches.  He stated the redness in his eye had been 
there approximately one year.  The diagnosis was hyperopic 
astigmatism, and he was fitted with glasses.  A November 1971 
report of examination on his separation from service was 
negative for a brain tumor or any neurological abnormalities.  
Clinical evaluation of all bodily systems was normal.  

The veteran's DD Form 214 indicates that the veteran served 
in Vietnam from October 1970 to August 1971.  

May 1977 private medical records show the veteran complained 
of headaches and numbness in his right arm that reportedly 
manifested approximately two months earlier; he was 
hospitalized for further evaluation.  He reported having 
nearly passed out at work three times and that his vision had 
become increasingly poor over the last few months.  A private 
physician was impressed that the veteran did not have a 
history of a headache problem, but was suddenly experiencing 
incapacitating headaches and numbness on the right side.  
Diagnostic tests, including lumbar puncture, EEG, brain scan, 
and skull series, were all negative.

March 1987 private medical records show the veteran 
complained of intermittent blurred vision during the prior 
year and that his headaches had become increasingly 
pronounced.  Hospitalization records and a report of computed 
tomography (CT) scan revealed a large tumor in the right 
occipital area.  Diagnostic studies in March 1987 resulted in 
diagnosis of a brain tumor (meningioma), and in the same 
month a bilateral occipital craniotomy was performed.  

On VA examination in January 1988, the veteran complained of 
headaches which first manifested in 1971 when he was serving 
in Vietnam.  He also complained of blurred vision.  The 
diagnosis was status post-craniotomy for a brain tumor 
(meningioma).  

In an undated letter received by the RO in August 1988, a 
private neurologist, Dr. H. L., reported that he was treating 
the veteran for a cerebral neoplasm.  He noted that the 
neoplasm proved to be a large intracranial meningioma "which 
had been present for many years."  

In an August 1988 statement, the veteran's spouse reported 
that she had known him since 1967; that upon his release from 
service he continued to experience headache problems and 
lived on aspirin; that he sometimes had short blackouts; and 
that the problems he had shortly after service were the same 
problems he had during service. 

In a January 1989 letter, Dr. H. L. reported that the veteran 
complained of headaches that were of a "chronic nature" 
during service.  The physician stated that the veteran's 
headaches continued upon his separation from service, and he 
was hospitalized for the same in 1977.  Dr. H. L. stated 
"the [veteran's] chronic headaches were the initial 
manifestation of the tumor which was not recognized and 
diagnosed until March 1987.  Therefore it is my opinion that 
his current disability is related to the headaches about 
which he complained while being in the military. . . ."  

In a February 1989 letter, Dr. H. L. stated that the 
veteran's tumor was a slow-growing, extremely large 
meningioma.  He reported that such tumors may be present for 
20 to 30 years before being diagnosed.  
In written lay statements received by VA in 1989, relatives 
of the veteran, and a former employer, each reported that on 
his separation from service, the veteran complained of 
headaches, and the redness in his right eye was evident.  The 
veteran's mother-in-law reported that he had no health 
problems prior to service.  

At a May 1989 hearing before the RO (held in conjunction with 
the veteran's claim of service connection for a brain tumor), 
the veteran reiterated that he was first treated for 
headaches in service, and treatment included prescription 
glasses, Tylenol, and aspirin.  The headaches continued until 
he underwent the March 1987 craniotomy.  The veteran's spouse 
testified that the redness in his right eye did not exist 
prior to his tour of duty in Vietnam; that it remained in the 
right eye until he underwent the March 1987 surgery; and that 
the redness disappeared almost immediately after the surgery.  

In a September 1989 letter, a private neurologist, Dr. S. B., 
noted that the first diagnosis of a brain tumor was in March 
1987.  The physician opined that it was possible that the 
brain tumor first diagnosed in March 1987 could have been 
present for 15 to 20 years.  

In January 1990, the claims folder was forwarded to the Armed 
Forces Institute of Pathology (AFIP), along with a request 
that AFIP provide an opinion as to the time of onset of the 
veteran's meningioma.  In May 1990, the AFIP issued a report 
indicating that meningiomas are slow growing neoplasms that 
could be asymptomatic during life and detected as an 
incidental finding at autopsy.  The average duration of the 
earliest symptoms to diagnosis in a large number of cases is 
approximately 21/2 years, with a small number of patients 
having symptoms for more than 6 years before a tumor is 
diagnosed.  The AFIP report concluded "[a]lthough it is 
impossible to predict with certainty, it is possible, though 
unlikely, that the [veteran's] meningioma, was present at the 
time of his military discharge in January 1972, fifteen years 
preceding surgery in March 1987."  
A July 1990 opinion, from radiologist Dr. R. T., concludes 
that "it is entirely possible" that a meningioma could have 
been present with the negative isotope brain scan taken in 
1977.  He noted that while meningioma is one of the tumors 
that gives a high percentage of positive findings on brain 
scans, a small meningioma, particularly if it were located in 
an area of high normal activity, could have been missed on a 
brain scan because the machines used in 1977 were 
"considerably less sophisticated" than what is currently 
used.  

In a February 1991 letter, private radiation oncologist Dr. 
P. C. reported that intracranial meningiomas are generally 
recognized as being among the slowest growing of all 
neoplasms.  The oncologist stated that the average duration 
of symptoms before diagnosis is around 21/2 years, but may be 
as long as 6 years.  It was further reported that at the time 
of an individual's diagnosis and surgery it was impossible to 
know how long the tumor had been present.  

In a February 1991 letter Dr. H. L. opined that no one can 
determine the age of a meningioma.  He stated that in the 
veteran's case, the lesion he had at the time of his initial 
examination had been present for several years, and knowing 
that it was benign at one time and then became malignant at a 
later date, suggested that the lesion had been present for 
"several years."  

November 1990 to March 1991 private treatment records from 
Wilson Memorial Hospital reveal that the veteran's malignant 
meningioma had metastasized into the left chest and the 
abdomen.

The certificate of death indicates that the veteran died in 
April 1991 at the age of 40.  Metastatic malignant meningioma 
is listed as the immediate cause of death.  At the time of 
the veteran's death, service connection was not in effect for 
any disability.  

During the December 2003 hearing the appellant reiterated 
that there was never any redness in the veteran's right eye 
prior to service, his right eye was very red when he returned 
from Vietnam, and the redness and headaches progressively 
worsened prior to the initial diagnosis of meningioma in 
1987.  The appellant contended that the veteran's death 
causing metastatic meningioma was related to his exposure to 
Agent Orange during service.  

At the hearing, the appellant submitted four additional 
letters from Dr. H. L., dated in May 2000, August 2001, 
December 2002, and April 2003.  In the letters, Dr. H. L. 
reported that he had reviewed recent government articles 
which listed several types of malignancies related to 
exposure to Agent Orange.  Dr. H. L. opined that "[i]t is 
conceivable that [the veteran's] exposure to Agent Orange was 
the factor that caused his tumor to continue to grow and 
become malignant."  In the April 2003 letter, Dr. H. L. 
stated "[i]t is my medical opinion that [the veteran's] 
exposure to Agent Orange ultimately caused his tumor to 
become malignant and this lead [sic] to the untimely death of 
the veteran."  

In a November 2006 opinion, a neurologist IME reviewed and 
commented on the evidence associated with the veteran's 
claims file and provided the following opinion:

   The various reviewers have stated correctly 
that the average interval of early diagnosis 
varies anywhere between 2-6 years, although it 
may at times be much longer.  There is 
essentially no literature documenting association 
between herbicide exposure and particularly Agent 
Orange and the origin of meningiomas.  A most 
recent paper in the American Journal of Public 
Health 2005 documents in the increased valeted 
risk of what is called brain cancer (with which 
term they appear to indicate primary brain tumors 
such as gliomas) in U.S. Army Gulf War Veterans 
with short exposure to chemical agents in these 
particular cases nerve agents such as sarin.

    There is, however, no data available about 
etiologic association between herbicide exposure 
in particularly Agent Orange and the origin of 
meningiomas.

    It remains therefore, essentially impossible to 
establish such a diagnosis and such a 
relationship and it remains therefore possible, 
but not likely, that the meningioma of this 
appellant was related to exposure to herbicides 
including Agent Orange while he was serving in 
Vietnam.  Current state of knowledge does not 
allow for a stronger association then that stated 
above in my opinion.

In a January 2007 statement, the appellant alleged that the 
veteran's cancer could have started in the lungs and infected 
other parts of the body and that it should be service-
connected as a respiratory cancer based on herbicide 
exposure.  

C. Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran 
served 90 days or more of continuous, active military service 
during a period of war and a brain tumor becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record does not contain any evidence that the malignant 
meningioma of the brain that caused the veteran's death was 
manifested in his first postservice year to a compensable 
level.  Consequently, service connection for the cause of his 
death on a presumptive basis as a chronic disease is not 
warranted.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The Board notes that this claim has been developed based on 
two alternative theories: that the metastatic malignant 
meningioma that caused the veteran's death resulted from his 
exposure to herbicide exposure during service or that 
symptoms during service were directly related to the death-
causing meningioma.  Based on the favorable decision below 
regarding the existence of a relationship between the 
veteran's meningioma and symptoms during service, it is 
unnecessary to expand upon the issue of a relationship 
between exposure to herbicides and the veteran's meningioma.

The record contains evidence the veteran experienced 
headaches and redness on the temporal side of the cornea of 
his right eye during service.  The veteran's spouse and 
several other lay witnesses have indicated that the veteran 
continuously complained of headaches immediately after 
service.  However, the veteran did not seek post-service 
treatment for headaches until 1977; during treatment for 
these headaches diagnostic testing was negative.  A 
meningioma was discovered in 1987 when the veteran presented 
with headaches and blurred vision and a CT scan discovered a 
benign meningioma.  The meningioma subsequently turned 
malignant, metastasized, and was the primary cause of the 
veteran's death.

The Board notes that the majority of the opinions (both 
positive and negative) that have been provided in this case, 
both during the veteran's lifetime in connection with his 
service connection claim and during the processing of the 
appellant's claim of service connection for cause of the 
veteran's death have been phrased in speculative terms.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that medical evidence that is speculative, general, 
or inconclusive cannot be used to support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  However, the record 
contains a January 1989 opinion from Dr. H. L. that 
unequivocally concludes that the veteran's headaches were the 
initial manifestation of the tumor that was not recognized 
and diagnosed until March 1987 and that the meningioma (that 
ultimately caused the veteran's death) was "related to the 
headaches" complained of during military service.  None of 
the other opinions of record specifically rebut this positive 
opinion.  

The May 1990 AFIP opinion indicates that meningiomas are slow 
growing neoplasms and that the average duration of the 
earliest symptoms to diagnosis is about two and half years 
with some patients having symptoms for more than six years 
prior to a diagnosis.  While stating that it is unlikely that 
the veteran's meningioma existed fifteen years prior to his 
diagnosis, this opinion also indicates that it is a 
possibility.  Since it is phrased in such speculative terms, 
it does not directly refute the unequivocal January 1989 
opinion from Dr. H. L.  

Additionally, the November 2006 IME opinion notes that the 
various opinions of record that state the average interval of 
early diagnosis varies anywhere between two to six years are 
correct, but also states that the time lapse can "at times 
be much longer."  The Board notes that this opinion was 
obtained to address whether the veteran's meningioma was 
associated with exposure to Agent Orange and does not address 
service connection based on symptoms shown during service.  
However, the statement that the time period between symptoms 
and diagnosis could be "much longer" than six years tends 
to support Dr. H. L.'s January 1989 opinion.  While it does 
not specify as to how much longer the time period could be, 
it leaves open the possibility that it could be as long as 
fifteen years, as in the veteran's case.  

In evaluating the entirety of the above cited evidence, the 
Board finds that there is an approximate balance of the 
evidence for and against the appellant's claim.  Resolving 
reasonable doubt in the appellant's favor as the law requires 
in circumstances where the evidence is in equipoise, the 
Board concludes that service connection for the cause of the 
veteran's death is warranted.


ORDER

Service connection for cause of the veteran's death is 
granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


